Case 1:19-cv-01136-APM Document 51-1 Filed 03/02/21 Page 1 of 7

SUBPOENA

BY AUTHORITY OF THE HOUSE OF REPRESENTATIVES OF THE
CONGRESS OF THE UNITED STATES OF AMERICA

To Mazars USA LLP

You are hereby commanded to be and appear before the
* Committee on Oversight and Reform

 

of the House of Representatives of the United States at the place, date, and time specified below.

Y) to produce the things identified on the attached schedule touching matters of inquiry committed to said
committee or subcommittee; and you are not to depart without leave of said committee or subcommittee.

 

Place of production: 2157 Rayburn House Office Building, Washington DC 20515

Date: March | 1, 2021 Time; 12:00 (noon)

 

 

 

 

[J to testify at a deposition touching matters of inquiry committed to said committee or subcommittee:
and you are not to depart without leave of said committee or subcommittee.

 

Place of testimony:

 

Date: pata Bp Time:

 

 

 

 

[_] to testify at a hearing touching matters of inquiry committed to said committee or subcommittee; and
you are not to depart without leave of said committee or subcommittee.

 

Place of testimony:

 

Date:

 

 

Time:

 

 

 

To_any authorized staff member or the U.S, Marshals Service

 

to serve and make return.

Witness my hand and the seal of the House of Representatives of the United States, at

the city of Washington, D.C. this 25th day of February M62).

Bi big Lea? b, Malou ”
Atte ! Chairman or Authorize Member

Clerk

 
Case 1:19-cv-01136-APM Document 51-1 Filed 03/02/21 Page 2 of 7

SCHEDULE A

With respect to Donald J. Trump, Donald J. Trump Revocable Trust, the Trump
Organization Inc., the Trump Organization LLC, the Trump Corporation, DJT Holdings
LLC, the Trump Old Post Office LLC, the Trump Foundation, and any parent, subsidiary,
affiliate, joint venture, predecessor, or successor of the foregoing:

Le

All statements of financial condition, annual statements, periodic financial
reports, and independent auditors’ reports prepared, compiled, reviewed, or
audited by Mazars USA LLP or its predecessor, WeiserMazars LEP;

Without regard to time, all engagement agreements or contracts related to the
preparation, compilation, review, or auditing of the documents described in Item
Number 1;

All underlying, supporting, or source documents and records used in the
preparation, compilation, review, or auditing of documents described in Item
Number |, or any summaries of such documents and records relied upon, or any
requests for such documents and records; and

All memoranda, notes, and communications related to the preparation,
compilation, review, or auditing of the documents described in Item Number I,
including, but not limited to:

a. all communications between Donald Bender and Donald J. Trump or any
employee or representative of the Trump Organization; and

b. all communications related to potential concerns that records, documents,
explanations, or other information, including significant judgments,
provided by Donald J. Trump or other individuals from the Trump
Organization, were incomplete, inaccurate, or otherwise unsatisfactory.

Unless otherwise noted, the time period covered by this subpoena includes calendar years
2011 through 2018.
Case 1:19-cv-01136-APM Document 51-1 Filed 03/02/21 Page 3 of 7

Schedule Instructions

In complying with this subpoena, you are required to produce all responsive documents
that are in your possession, custody, or control, whether held by you or your past or
present agents, employees, and representatives acting on your behalf. Produce all
documents that you have a legal right to obtain, that you have a right to copy, or to which

- you have access, as well as documents that you have placed in the temporary possession,
custody, or control of any third party.

Subpoenaed documents, and all documents reasonably related to the subpoenaed
documents, should not be destroyed, altered, removed, transferred, or otherwise made
inaccessible to the Committee,

In the event that any entity, organization, or individual denoted in this subpoena is or has
been known by any name other than that herein denoted, the subpoena shall be read also
~ to include that alternative identification. :

The Committce’s preference is to receive documents in electronic form (i.¢,,€D,
memory stick, thumb drive, or secure file transfer) in licu of paper productions,

Documents produced in electronic format should be organized, identified, and indexed
electronically.

Electronic document productions should be prepared according to the following
standards: "3

a. The production should consist of single page Tagged Image File (“TIF”), files
accompanied by a Concordance-format load file, an Opticon reference file, and a
file defining the fields and character lengths of the load file.

b, Document numbers in the load file should match document Bates numbers and
TIF file names,

c, If the production is completed through a series of multiple partial productions,
field names and file order in all load files should match.

d. All electronic documents produced to ‘the Committee should include the following
‘fields of metadata specific to each document, and no modifications should be
made to the original metadata:

BEGDOC, ENDDOC, TEXT, BEGATTACH, ENDATTACH, PAGECOUNT,
CUSTODIAN, RECORDTYPE, DATE, TIME, SENTDATE, SENTTIME,
BEGINDATE, BEGINTIME, ENDDATE, ENDTIME, AUTHOR, FROM, CO,
TO, BCC, SUBJECT, TITLE, FILENAME, FILEEXT, FILESIZE,
DATECREATED, TIMECREATED, DATELASTMOD, TIMELASTMOD,

 

 

 
10,
id.
12.
13.

14,

15.

16,

Case 1:19-cv-01136-APM Document 51-1 Filed 03/02/21 Page 4 of 7

INTMSGID, INTMSGHEADER, NAT IVELINK, INTFILPATH, EXCEPTION,
BEGATTACH,

Documents produced to the Committee should include an index describing the contents
of the production. To the extent more than one CD, hard drive, memory Stick, thumb
drive, zip file, box, or folder is produced, each should contain an index describing its
contents.

Documents produced in response to this subpoena shall be produced together with copies
of file labels, dividers, or identifying markers with which they were associated when the
subpoena was served.

When you produce documents, you should identify the paragraph(s) in the subpoena
schedule to which the documents respond,

The fact that any other person or entity also possesses non-identical or identical copies of
the same documents shall not be a basis to withhold any information,

The pendency of or potential for litigation shall not be a basis to withhold any
information, .

In accordance with 5 U.S,C.§ 552(d), the Freedom of Information Act (FOIA) and any
statutory exemptions to FOIA shall not be a basis for withholding any information.

Pursuant to 5 U.S.C. § 552a(b)(9), the Privacy Act shall not.be a basis for withholding
information,

If compliance with the subpoena cannot be made in full by the specified return date,
compliance shall be made to the extent possible by that date. An explanation of why full
compliance is not possible shall be provided along with any partial production.

In the event that a document is withheld on the basis of privilege, provide a privilege log
containing the following information concerning any such document: (a) every privilege
asserted; (b) the type of document; (c) the generat subject matter; (d) the date, author,
addressee, and any other recipient(s); (¢) the relationship of the author and addressee to
each other; and (f) the basis for the privilege(s) asserted. If a claimed privilege applies to
only a portion of any document, that portion only should be withheld and the remainder

__ of the document should be produced. As used herein, “claim of privilege” includes, but

is not limited to, any claim that a document either may or must be withheld from
production pursuant to any statute, rule, or regulation.

In complying with the subpoena, be apprised that (unless otherwise determined by the
Committee) the Committee does not recognize: any purported non-disclosure privileges
associated with the common law including, but not limited to, the deliberative-process
privilege, the attorney-client privilege, and attorney work product protections; any
purported privileges or protections from disclosure under the Freedom of Information Act

 

 
Ve

18,

19,

20.

Dix,

Ze

23.

Case 1:19-cv-01136-APM Document 51-1 Filed 03/02/21 Page 5 of 7

or the Privacy Act; or any purported contractual privileges, such as non-disclosure
agreements,

Any assertion by a subpoena recipient of any such non-constitutional legal bases for _
withholding documents or other materials, for refusing to answer any deposition
question, or for refusing to provide hearing testimony, shall be of no legal force and
effect and shall not provide a justification for such withholding or refusal, unless and
only to the extent that the Committee (or the chair of the Committee, if authorized) has
consented to recognize the assertion as valid, ;

If any document responsive to this subpoena was, but no longer is, in your possession, |
custody, or control, identify the document (by date, author, subject, and recipients), and
explain the circumstances under which the document ceased to be in your possession,
custody, or control. .

Ifa date or other descriptive detail set forth in this subpoena referring to.a document is
inaccurate, but the actual date or other descriptive detail is known to you or is otherwise
apparent from the context of the subpoena, produce all documents that would be
responsive as if the date or other descriptive detail were correct,

This subpoena is continuing in nature and applies to any newly-discovered information,
Any record, document, compilation of data, or information not produced because it has
not been located or discovered by the return date shall be produced immediately upon
subsequent location or discovery. -

All documents shall be Bates-stamped sequentially and produced sequentially,

_ Two sets of each production shall be delivered, one set to the Majority Staff and one set _

to the Minority Staff. When documents are produced to the Committee, production sets

_ Shall-be delivered to the Majority Staff in Room 2157 of the Rayburn House Office

Building and the Minority Staff in Room 2105 of the Rayburn House Office Building.

Upon completion of the production, submit a written certification, signed by you or your
counsel, stating that: (1) a diligent search has been completed of all documents in your. .
possession, custody, or control that reasonably could, contain responsive documents: and
(2) all documents located during the search that are responsive have been produced to the
Committee, -

Definitions

The term “document” means any written, recorded, or graphic matter of any nature

‘whatsoever, regardless of how recorded, and whether original or copy, including, but not

limited to, the following: memoranda, reports, expense reports, books, manuals,
instructions, financial reports, data, working papers, records, notes, letters, notices,
confirmations, telegrams, receipts, appraisals, pamphlets, magazines, newspapers,
prospectuses, communications, electronic mail (email), contracts, cables, notations of any

 

 
nN

Case 1:19-cv-01136-APM Document 51-1 Filed 03/02/21 Page 6 of 7

type of conversation, telephone call, meeting or other inter-office or intra-office
communication, bulletins, printed matter, computer printouts, teletypes, invoices, -
transcripts, diaries, analyses, returns, summaries, minutes, bills, accounts, estimates,
projections, comparisons, messages, correspondence, press releases, circulars, financial
Statements, reviews, opinions, offers, studies and investigations, questionnaires and
surveys, and work sheets (and all drafts, preliminary versions, alterations, modifications,
revisions, changes, and amendments of any of the foregoing, as well as any attachments -
or appendices thereto), and graphic or oral records or representations of any kind
{including without limitation, photographs, charts, gtaphs, microfiche, microfilm,
videotape, recordings and motion pictures), and electronic, mechanical, and electric
records or representations of any kind (including, without limitation, tapes, cassettes,
disks, and recordings) and other written, printed, typed, or other graphic or recorded
matter of any kind or nature, however produced or reproduced, and whether preserved in
writing, film, tape, disk, videotape, or otherwise. A document bearing any notation not a
part of the original text is to be considered a separate document. A draft or non-identical
copy-is a separate document within the meaning of this term.

The term “communication” means each manner or means of disclosure or exchange of
information, regardless of means utilized, whether oral, electronic, by document or ©
otherwise, and whether in a meeting, by telephone, facsimile, mail, releases, electronic
message including email (desktop or mobile device), text message, instant message,
MMS or SMS message, message application, or otherwise.’

The terms “and” and “or” shall be construed broadly and either conjunctively or

disjunctively to bring within the scope of this subpoena any information that might
otherwise be construed to be outside its scope, The singular includes plural number, and .
vice versa, The masculine includes the feminine and neutral genders,

The term “including” shall be construed broadly to mean “including, but not limited to,”

The term “Company” means the named legal entity as well as any units, firms,
partnerships, associations, corporations, limited liability companies, trusts, subsidiaries,
affiliates, divisions, departments, branches, joint ventures, proprietorships, syndicates, or
other legal, business or government entities over which the named legal entity exercises
control or in which the named entity has any ownership whatsoever,

The term “identify,” when used in a question about individuals, means to provide the
following information: (a) the individual’s complete name and title; (b) the
individual’s business or personal address.and phone number; and (c) any and all
known aliases.

The term “related to” or “referring or relating to,” with respect to any given subject,
means anything that constitutes, contains, embodies, reflects, identifies, states, refers to,
deals with, or is pertinent to that subject in any manner whatsoever.

The term “employee” means any past or present agent, borrowed employee, casual

 
Case 1:19-cv-01136-APM Document 51-1 .Filed 03/02/21 Page 7 of 7

employee, consultant, contractor, de facto employee, detailee, fellow, independent
contractor, intern, joint adventurer, loaned employee, officer, part-time employee,
permanent employee, provisional employee, special government employee,
subcontractor, or any other type of service provider.

The term “individual” means all natural persons and all persons or entities acting on
- their behalf.

 

 
